UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 001-08007 NOTIFICATION OF LATE FILING CUSIP NUMBER 82670K201 (Check one): ☐Form 10-K☐ Form 20-F ☐ Form 11-K☑Form 10-Q☐ Form 10-D☐ Form N-SAR ☐ Form N-CSR For Period Ended: September 30, 2016 ☐ Transition Report on Form 10-K ☐ Transition Report on Form 20-F ☐ Transition Report on Form 11-K ☐ Transition Report on Form 10-Q ☐ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Real Industry, Inc. Full Name of Registrant Former Name if Applicable 15301 Ventura Boulevard, Suite 400 Address of Principal Executive Office (Street and Number) Sherman Oaks, California 91403 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☑ (b)The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN‑SAR or FormN‑CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10‑K, 20‑F, 11‑K, 10‑Q, 10‑D, N‑SAR, N‑CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) Due to unforeseen matters relating to the Registrant’s third party printer service provider, the Registrant was unable to file its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2016 (the “Form 10-Q”) by the submission deadline without unreasonable effort or expense.The Registrant is filing its Form 10-Q contemporaneously with the filing of this Form 12b-25. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Kyle Ross 435-1255 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s).Yes☑No☐ (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?Yes☑No☐ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant is filing its Form 10-Q contemporaneously with the filing of this Form 12b-25.As disclosed above, due to unforeseen matters relating to the Registrant’s third party printer/filing service provider, the Registrant was unable to file its Form 10-Q by the submission deadline without unreasonable effort or expense. Real Industry, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date November 10, 2016 By /s/Kyle Ross Kyle Ross President, Interim Chief Executive Officer and
